Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/610251 application is in response to the communications filed September 10, 2021. 
Claims 1, 10 and 18 were amended September 10, 2021. 
Claims 1-3, 5-12 and 14-21 are currently pending and considered below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 11, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soldea et al. (US 2015/0356733; herein referred to as Soldea).
As per claim 1, 
Soldea discloses at least one display; at least one user input device; an electronic processor operatively connected with the at least one display and the at least one user Paragraphs [0184] and [0185], and Figure 13 of Soldea. The teaching describes that the drawing of contours and further processing of said contours requires a display, a user input device, and electronic processor and a non-transitory storage medium.)
Soldea further discloses image interpretation environment instructions readable and executable by the electronic processor to perform operations in accord with user inputs received via the at least one user input device including display of medical images on the at least one display, manipulation of displayed medical images, generation of finding objects, and construction of an image examination findings report. (Paragraphs [0133]-[0135], [0185], and [0193] of Soldea. The teaching describes that image objects are determined and signatures are generated based on the user input. Medical information (i.e., an image examination findings report) is generated based on said image objects. The system uses this information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data.)
Soldea further discloses finding object detection instructions readable and executable by the electronic processor to detect generation of a finding object or user selection of a finding object via the at least one user input device and patient record retrieval instructions readable and executable by the electronic processor to identify and retrieve patient information relevant to a finding object detected by the finding object detection instructions from at least one electronic patient record, wherein execution of the patient record retrieval instructions is automatically triggered by detection of generation or user selection of a finding object by the executing finding object detection instructions. (Paragraphs [0098], [0184] and [0185] of Soldea. The teaching describes that upon determination of image objects the system generates signatures which requires detection of determination of said image objects. The signatures are matches with 
Soldea further discloses a patient record display instructions readable and executable by the electronic processor to display patient information retrieved by the patient record retrieval instructions on the at least one display, wherein execution of the patient record display instructions is automatically triggered by retrieval of patient information relevant to a finding object by the executing patient record retrieval instructions. (Paragraphs [0129] and [0135]-[0137] of Soldea. The teaching describes a list of diagnoses which are appropriate for the current image is provided and this information, the information from the matching samples, is used to display information in the current image, such as highlighting and text. The retrieval of medical data may be presented, i.e. displayed)
Soldea further discloses wherein the retrieved patient information and the medical images are both displayed in the image interpretation environment without additional user interactions. (Paragraph [0156] and Figures 6 and 7 of Soldea. The teaching describes FIG. 6 illustrates a 7T T2-weighted coronal MRI scan of a healthy individual and FIG. 7 illustrates a 7T T2-weighted coronal MRI scan of a diseased subject. As can be seen, the healthy individual has little CSF (white pixels) while the individual has a lot of CSF. This specifically indicates the hippocampus (highlighted by a bounding box) has shrunk (focal atrophy). The system may accordingly identify white image objects in such images and generate signatures describing the size and proportion of such image objects. By comparing these signatures to corresponding signatures of samples in the database, MRI scans similar to that of the current individual can be found, and the medical data associated with these samples can be extracted. To the examiner’s understanding the finding of this white pixel object and display of it and the image in the 
Soldea further discloses wherein the finding object is a clinical finding object and is a standardized and/or structured finding object that provides a finite space of data inputs for mapping, finding objects to patient information. (Paragraph [0131] of Soldea. The teaching describes that the division into image segments is not dependent on image properties of the first image but is rather a blind segmentation. This may reduce complexity and may in many embodiments be useful for generating signatures of particular relevance for medical processing. For example, a density of specific events is an efficient indicator for many illnesses. In such embodiments, the segmentation into equally sized segments followed by a detection of the number of objects corresponding to the events (e.g. abnormal cells) may generate a local signature directly indicative of the density of abnormal cells. These image segments provide a finite space of data inputs for mapping. The image analyzer detecting a number of objects in the space is correlated to patient information, e.g. the density of abnormal cells of a patient.)
As per claim 2, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses the non-transitory storage medium further stores a relevant patient information look-up table that maps finding objects to patient information items; and the patient record retrieval instructions are executable by the electronic processor to identify and retrieve patient information relevant to a finding object by referencing the relevant patient information look-up table. (Paragraphs [0133]-[0137] of Soldea
As per claim 5, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses wherein the patient record display instructions are further readable and executable by the electronic processor to detect selection via the at least one user input device of displayed patient information retrieved by the patient record retrieval instructions and to display a corresponding source document retrieved from at least one electronic patient record. (Paragraphs [0133]-[0137] and [0188] of Soldea. The teaching describes that the system uses patient image information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data. For example, the medical image may indicate that in similar images, a given characteristics was found to be particularly suitable for indicating whether the patient suffered from a given condition or not. The teaching further describes that the physician can make the selection of images manually.)
As per claim 8, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses the patient record display instructions are further readable and executable by the electronic processor to copy patient information retrieved by the patient record retrieval instructions to the image examination findings report in accord with user inputs received via the at least one user input device. (Paragraphs [0133]-[0137] of Soldea. The teaching describes that the system uses patient image information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data. For example, the medical image may indicate that in similar images, a given characteristics was found to 
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 1. Accordingly, claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 2. Accordingly, claim 19 is rejected for the same reasons as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7, 12, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Soldea in view of Sorenson et al (US 2018/0137244; herein referred to as Sorenson).
As per claim 3, 
Soldea discloses the limitations of claim 2. 
Soldea does not explicitly teach relevance learning instructions readable and executable by the electronic processor to update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information via the at least one user input device. 
However Sorenson teaches relevance learning instructions readable and executable by the electronic processor to update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information via the at least one user input device. (Paragraphs [0180]-[0183] of Sorenson. The teaching describes a machine learning image interpretation system by which physician findings are subjected to a peer review process. Image processing server may be implemented using machine learning, artificial intelligence (AI) technology, deep learning, or any combination thereof. In one embodiment, image processing server performs several functions, including receiving information from a viewer or user, based on a user's input; collecting data from medical image data source and/or user inputs from clients; and integrating, processing, and transmitting the data received from the data sources such as medical image data source and client. A machine learning module can receive image data from a medical image data source. The machine learning module can correlate image data from the medical image data source to a workflow based on in-image analysis and metadata. The machine learning module can associate the series with the workflow based on in-image analysis, for example, by reconstructing the image or analyzing the pixel characteristics (e.g., intensity, shading, color, etc.) to determine the anatomy or modality. This correlation can be done based on organ (liver, kidney, heart, brain), body part (head, head and neck, chest, abdomen) or general feature extraction. This correlation will be reinforce based on end-user feedback up to the point where the machine learning module will be able to automatically select the 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results. 
As per claim 6, 
Soldea discloses the limitations of claim 1. 
the image interpretation environment instructions are executable to generate finding objects in a structured format by operations including user selection of an image feature of a displayed medical image via the at least one user input device and input of at least one finding annotation via interaction of the at least one user input device with a graphical user interface dialog; and
the finding object detection instructions are executable by the electronic processor to detect a finding object in the structured format and to convert the finding object in the structured format to a natural language word or phrase using a medical ontology. (Paragraphs [0036], [0113], [0162] and [0163] of Sorenson. The teaching describes 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results.
As per claim 7, 
Soldea discloses the limitations of claim 1. 
Soldea does not explicitly teach the image interpretation environment instructions are executable to generate a finding object by user selection of a finding code via interaction of the at least one user input device with a graphical user interface dialog; and the finding object detection instructions are executable by the electronic processor to detect generation or user selection of a finding code.
However Sorenson teaches the image interpretation environment instructions are executable to generate a finding object by user selection of a finding code via interaction of the at least one user input device with a graphical user interface dialog; and the finding object detection instructions are executable by the electronic processor to detect generation or user selection of a finding code. (Paragraphs [0162] and [0163] of Sorenson. The teaching describes that initial findings in a medical image can be generated by an artificial intelligence. This establishes a findings code. The user can then interact with this initial finding to edit if needed.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
Claim 21 is substantially similar to claim 7. Accordingly, claim 21 is rejected for the same reasons as claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soldea in view of Barnes et al. (US 2017/0076046; herein referred to as Barnes).
As per claim 9, 
Soldea discloses the limitations of claim 1. 
Soldea does not explicitly teach wherein the image interpretation environment instructions are executable to perform manipulation including at least pan and zoom of displayed medical images in accord with user inputs received via the at least one user input device.
However Barnes teaches wherein the image interpretation environment instructions are executable to perform manipulation including at least pan and zoom of displayed medical images in accord with user inputs received via the at least one user input Paragraphs [0127] and [0128] and Figure 8 of Barnes. The teaching describes an image interpretation interface wherein the user is able to manipulate an image through functions such as pan and zoom.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the image manipulation teachings of Barnes. Paragraph [0090] of Barnes teaches that the informatics platform disclosed can enable medical personnel, e.g., doctors, clinicians, administrators, physicians, investigators and specialists, to have more patient information readily available in a single location thereby enabling improved visualization, correlation, collaboration and actionable insight by the medical personnel with regard to the patient information. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Barnes based on this incentive without yielding unexpected results. 

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are persuasive.
The applicant argues that the pending claims sufficiently integrate the alleged abstract idea recited by the claims into a practical application and therefore the claims are not directed to an abstract idea. Specifically, the applicant points to Page 5, Lines 3-9 of the as-filed specification which describes that the claimed invention includes a user interface which improves the field of user interfaces as compared to what is well-known, routine and conventional. Additionally, the claimed user interface is described by the specification as improving the operational efficiency of the image interpretation workstation. These features are found by the examiner to be a practical application of 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are not persuasive. 
The applicant argues that Soldea does not disclose the limitations of claim 1 because the object detection of Soldea does not account for clinical finding objects in an image but merely a signature to show a property of an image. 
The examiner respectfully disagrees. Paragraph [0131] of Soldea teaches that the object detection signature indicates a density of abnormal cells in a patient. This sort of information is a clinical finding. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                   

/JOHN P GO/Primary Examiner, Art Unit 3686